FILED
                             NOT FOR PUBLICATION                            MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ANTHONY BAILEY,                                 No. 09-15139

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00060-JCM-
                                                 GWF
   v.

 ROBERT MILLER; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                      James C. Mahan, District Judge, Presiding

                                                          **
                            Submitted February 16, 2010


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Anthony Bailey, a former Nevada state prisoner, appeals pro se from the

district court’s order denying his motion for relief from judgment in his 42 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
§ 1983 action alleging ineffective assistance of counsel and malicious prosecution.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. De Saracho v. Custom Food Mach., Inc., 206 F.3d 874, 880 (9th Cir.

2000). We may affirm on any basis supported by the record. Dittman v.

California, 191 F.3d 1020, 1027 n.3 (9th Cir. 1999). We affirm.

        Bailey submitted evidence that his sentence was reduced as a result of his

criminal appeal and habeas proceedings. Accordingly, his claims are not barred

under Heck v. Humphrey, 512 U.S. 477, 487 (1994). However, because Bailey

failed to provide facts suggesting that absolute prosecutorial immunity did not

apply, see Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976), that his defense

counsel acted under color of state law for the purposes of section 1983 liability, see

Miranda v. Clark County, 319 F.3d 465, 469 (9th Cir. 2003) (en banc), or that the

Nevada Bar Association deprived him of rights secured by the Constitution or

federal statutes, see Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986),

the district court did not abuse its discretion by denying his motion for relief from

judgment.

        Bailey’s contentions that the district court judge was biased are not

supported by the record. See Toth v. Trans World Airlines, Inc., 862 F.2d 1381,




tk/Research                                 2                                   09-15139
1388 (9th Cir. 1988) (holding that a judge’s legal decisions cannot be used as

evidence of bias).

        Bailey’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                               3                                      09-15139